DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0123071, filed on 10/4/2019.

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 repeatedly uses “and” in a list separated by commas.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 54 states, “unless the clearly conflict with the context”. “The” appears that it should be “they” instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter values and obtained driving result data for the plurality of parameter values".  
It is unclear if the claim is to be interpreted as “simulate driving of the external electronic apparatus on the obtained map based on: a plurality of parameter values and obtained driving result data for the plurality of parameter values” or as, “simulate driving of the external electronic apparatus on the obtained map for the plurality of parameter values based on: a plurality of parameter values and obtained driving result data”. Finally, the disclosure does not support either interpretation, and instead suggests that the claim should have been written as “obtain” rather than “obtained”, see at least Paragraphs 10, 13, 17, 18, 20 and Claim 9 of originally filed application.
Claim 1 additionally recites the limitation “transmit the plurality of obtained parameter values” at the very end of the claim. It is not entirely clear due to the inconsistent language of the claim if these parameter values are the “parameter values” found in the limitation “simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter values and obtained driving result data for the plurality of parameter values” or the limitation “train the artificial intelligence model based on the plurality of parameter values and the obtained driving result data and obtain a plurality of parameter values related to driving of the external electronic apparatus”.
Claim 1 has been interpreted such that “obtained” of, “simulate driving of the external electronic apparatus on the obtained map based on: a plurality of parameter values and obtained driving result data for the plurality of parameter values” is “obtain”, making the driving results a consequence, result, etc. of simulating the driving.
Claim 2 depends from Claim 1 and thereby inherits the deficiencies of claim 1 discussed above. Therefore, claim 2 is rejected under the same logic as claim 1 above.
Claim 3 recites the limitation "the driving algorithm”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 additionally recites the limitation of “simulate driving of the external electronic 45apparatus on the obtained map based on a plurality of parameter values of the plurality of identified parameters”. It is unclear if this is modifying the same simulation limitation of claim 1, or a new and separate simulation limitation.
Claim 4 recites the limitation of “simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter sets respectively including a plurality of parameter values, obtain driving result data for each parameter set”. It is unclear if this is a modification to the simulation limitation of claim 1, or a new and separate simulation limitation.
Claim 4 additionally recites the limitation of “train the artificial intelligence model based on the plurality of parameter sets and the obtained driving result data and obtain a plurality of parameter values related to driving of the external electronic apparatus”. It is unclear if this is a modification to the artificial intelligence training limitation of claim 1, or a new and separate artificial intelligence training limitation.
Claim 5 depends from Claim 4 and thereby inherits the deficiencies of claim 1 and claim 4 discussed above. Therefore, claim 5 is rejected under the same logic as claim 1 and claim 4 above.
Claim 6 depends from Claim 1 and thereby inherits the deficiencies of claim 1 discussed above. Therefore, claim 6 is rejected under the same logic as claim 1 above.
Claim 7 recites the limitation "the driving algorithm”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 additionally recites the limitation “The electronic apparatus of claim 1, wherein the driving algorithm of the external electronic apparatus is configured to apply the sensing data obtained by the external electronic apparatus to drive the external electronic apparatus”. The driving algorithm of the external electronic apparatus is not an element of the electronic apparatus of claim 1, and is positively recited as being an element of the external apparatus within the claim itself, which is clearly separate from the electronic apparatus by use of the word “external”. It is unclear if Applicant considers the invention to be the electronic apparatus, or the electronic apparatus and a driving algorithm of an external electronic apparatus.
Claim 8 depends from Claim 1 and thereby inherits the deficiencies of claim 1 discussed above. Therefore, claim 8 is rejected under the same logic as claim 1 above.
Claim 9 recites the limitation “transmitting the plurality of obtained parameter values” at the very end of the claim. It is not entirely clear due to the inconsistent language of the claim if these parameter values are the “parameter values” found in the limitation “simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter values” or the limitation “training an artificial intelligence model based on the plurality of parameter values and the obtained driving result data and obtaining a plurality of parameter values related to driving of the external electronic apparatus”.
Claim 10 recites the limitation "the map corresponding to the specific place”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the driving algorithm”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 additionally recites the limitation of “simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter values of the plurality of identified parameters”. It is unclear if this is the same simulation limitation of claim 9, or a new and separate simulation limitation.
Claim 12 recites the limitation of “simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter sets respectively including a plurality of parameter values”. It is unclear if this is a modification to the limitation of claim 9, or a new and separate simulation limitation.
Claim 12 additionally recites the limitation of “training the artificial intelligence model based on the plurality of parameter sets and the obtained driving result data and obtaining a plurality of parameter values related to driving of the external electronic apparatus”. It is unclear if this is a modification to the artificial intelligence training limitation of claim 9, or a new and separate artificial intelligence training limitation.
Claim 13 depends from Claim 12 and thereby inherits the deficiencies of claim 9 and claim 12 discussed above. Therefore, claim 13 is rejected under the same logic as claim 9 and claim 12 above.
Claim 14 depends from Claim 9 and thereby inherits the deficiencies of claim 9 discussed above. Therefore, claim 14 is rejected under the same logic as claim 9 above.
Claim 15 recites the limitation "the driving algorithm”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 additionally recites the limitation “The method of claim 9, wherein the sensing data obtained by the external electronic apparatus is applied to the driving algorithm of the external electronic apparatus controlling the driving of the external electronic apparatus”. The driving algorithm of the external electronic apparatus is not an element of the method for controlling an electronic apparatus of claim 1, and is positively recited as being an element of the external apparatus within the claim itself, which is clearly separate from the method of controlling an electronic apparatus by use of the word “external”. It is unclear if Applicant considers the invention to be the method of controlling an electronic apparatus, or the method of controlling an electronic apparatus and controlling an external electronic apparatus.
Claim 16 depends from Claim 9 and thereby inherits the deficiencies of claim 9 discussed above. Therefore, claim 16 is rejected under the same logic as claim 1 above.

Claim Rejections - 35 USC § 103
Examiner has addressed the claims below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 12, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et. al (US 20180133895 A1) in view of Moriya (US 20090326713 A1).
Regarding Claim 1, Kwak teaches:
An electronic apparatus (Server 400) comprising: 
a communicator comprising communication circuitry (See at least Paragraph 134, “Then, the server 400 may transmit the created information to the mobile robot 100, in operation S170”, Paragraph 85, “Accordingly, the communication device 140 may transmit/receive wireless communication signals to/from the server 400 using various communication methods, such as RF communication, Wi-Fi, Bluetooth, Zigbee, NFC, UWB communication, etc.”, and Figure 4); 
a memory storing information on an artificial intelligence model (See at least Server 400 and Paragraph 142, “The external server may store information about the moving space received from another external robot through wireless communication”, Paragraph 145, “In the mobile robot system 100 shown in FIGS. 3 and 4, the server 400 performs deep learning based on information about moving space received from an external robot to crate traveling information”, and Paragraph 175, “So far, a method of performing deep learning through a server, and efficiently driving through the deep learning has been described”); and 
a processor (See Processor in Figure 7) configured to: 
obtain a map generated based on sensing data obtained by an external electronic apparatus (See at least Mobile Robot 100, Paragraph 53, “Also, the mobile robot 100 may perform localization of recognizing its own location through a sensor portion 130 (see FIG. 3) without acquiring advance information about a surrounding environment, and map-building of building a map from the information about the surrounding environment. That is, the mobile robot 100 may perform Visual Simultaneous Localization and Mapping (VSLAM)”, and Paragraph 106, “The server 400 may receive and store information about moving space from the mobile robot 100 and another external robot 100”), 
… train the artificial intelligence model based on … the obtained driving result data (See at least Paragraph 31, “The creating of the traveling information may include performing deep learning based on the information about the moving space to create the traveling information”, Paragraph 107, “Also, the server 400 may perform deep learning using at least one of the information about the moving space transmitted from the mobile robot 100 and the information about the moving space transmitted from the other external robot to create traveling information, and simultaneously perform deep learning based on simulation traveling information to create traveling information. The accuracy of deep learning may become higher as the amount of learning data increases”, and Paragraph 148, “The traveling information may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when an external robot travels on the moving space, and also include the result of traveling acquired when the external robot performs virtual simulation”) and obtain a plurality of parameter values related to driving of the external electronic apparatus (See at least Paragraph 148, “The traveling information may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when an external robot travels on the moving space, and also include the result of traveling acquired when the external robot performs virtual simulation”), and control the communicator to transmit the plurality of obtained parameter values to the external electronic apparatus (See at least Paragraph 60, “Also, the server 400 may create traveling information about moving space on which the mobile robot 100 moves, based on the received information about the moving space, and transmit the traveling information to the mobile robot 100”).
Kwak does not explicitly teach, but Moriya teaches that the processor of the electronic apparatus itself is configured to: 
simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter values and obtained driving result data for the plurality of parameter values (See at least Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”),
Moriya further teaches that the processor of the electronic apparatus is configured to perform the bolded section below:
train the artificial intelligence model based on the plurality of parameter values and the obtained driving result data and obtain a plurality of parameter values related to driving of the external electronic apparatus, by nature of the obtained driving result data being based on the plurality of parameter values, as taught above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters of Moriya, as they are “information about the moving space” (See Kwak) and to perform simulation on the electronic apparatus (Server 400 of Kwak) as opposed to the external electronic apparatus (Mobile Robot 100 of Kwak) to increase the efficiency of the system as a whole (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning), as well as potentially substitute or augment the simulating functionality of Kwak with the of Moriya to create a more robust system. 
Examiner further notes that Kwak, in addition to the previously mentioned motivation to move functions between processors for the sake of overall system efficiency, also directly states the possibility of different combinations, substitutions, etc. of elements including processor configurations (See Paragraph 198 of Kwak, “Although the present disclosure has been described based on the limited embodiments and drawings, various corrections and modifications from the above description can be made by one of ordinary skill in the art. For example, although the above-described techniques are performed in a different order from that of the above-described method, and/or the above-described components, such as system, structure, apparatus, and circuit, are coupled or combined in a different form from that of the above-described method, or replaced or substituted with other components or equivalents, proper results can be achieved”).
Regarding Claim 2, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1, 
Kwak further teaches:
wherein the sensing data obtained by the external electronic apparatus includes data obtained by the external electronic apparatus based on running in a specific place (See at least Paragraph 4, “A mobile robot travels autonomously on a specific area without receiving a user's commands to perform a work instructed by the user”, and Paragraph 30, “The information about the moving space may be traveling-related information acquired when the external robot travels on the moving space”), 
Kwak does not explicitly teach, but Moriya teaches:
and the processor is configured to: based on the sensing data being received from the external electronic apparatus through the communicator, generate the map corresponding to the specific place based on the received sensing data (See paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle "phi" and a distance "d" ”, Paragraph 53, “The environmental map generating section (6000) is provided for generating environmental maps necessary for movements of the mobile robot (220). Although it is possible to create environmental maps automatically or semi-automatically by using sensing data measured through the sensor (210) (distance sensor) equipped on the mobile robot (220), the following describes a procedure for interactively creating environmental maps by actually measuring configurations of objects present in an environment”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the processor of the electronic apparatus to generating the map as opposed to the external electronic apparatus to increase the overall efficiency of the system (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning). Examiner notes that as currently recited specific place is being given minimal patentable weight, as any real place or even simulated place based on a real place would be a specific place under the broadest reasonable interpretation of the term as understood by one of ordinary skill in the art.
Regarding Claim 3, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1, 
wherein the processor is configured to: based on information on the driving algorithm of the external electronic apparatus being received from the external electronic apparatus through the communicator, identify a plurality of parameters of the driving algorithm, (See at least Paragraph 132, “Paragraph 132, “The server 400 may receive and store the result of the actual traveling or the simulation traveling transmitted from the mobile robot 100, that is, information about moving space, and then receive information about the moving space from an external robot, in operations S140 and S150”).
Kwak does not explicitly teach, but Moriya teaches:
and simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter values of the plurality of identified parameters (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of "(.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, Paragraph 61, “Referring to FIG. 7, the predictive collision probability parameter calculating section (6008) includes a sensing simulator (120), a position-posture estimating simulator (124), a movement control data calculating simulator (128), a robot movement simulator (132), and a collision probability calculating section (140)”, and Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the simulating of Kwak with the explicit simulating based on information on the driving algorithm of Moriya to create a more refined simulation directed to the robot being simulated.
Regarding Claim 4, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1,
Kwak further teaches:
wherein the processor is configured to:
train the artificial intelligence model based on the plurality of parameter sets and the obtained driving result data and obtain a plurality of parameter values related to driving of the external electronic apparatus (Paragraph 160, “In order to create traveling information through deep learning, it is necessary to acquire information about moving space. Accordingly, as shown in FIG. 8, the mobile robot 100 may create 2D image data with 1D distance sensor data”, and Paragraph 161, “That is, in order to create traveling information, input data may need to be designed. The speed, traveling direction, and distance sensor values of a mobile robot may be used as input data. Values measured by a distance sensor may be given as polar coordinates, that is, distance and direction values. The measured values may be input as 1D values to a network, or the measured values may be created as a 2D image and then input, as shown in FIG. 8”), 
Kwak does not explicitly teach, but Moriya teaches:
wherein the processor is configured to: simulate driving of the external electronic apparatus on the obtained map based on a plurality of parameter sets respectively including a plurality of parameter values and obtain driving result data for each parameter set (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of "(.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, Paragraph 61, “Referring to FIG. 7, the predictive collision probability parameter calculating section (6008) includes a sensing simulator (120), a position-posture estimating simulator (124), a movement control data calculating simulator (128), a robot movement simulator (132), and a collision probability calculating section (140)”, and Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”).
and
wherein, the plurality of parameter sets include a first parameter set and a second parameter set wherein parameter values of at least one parameter are different, (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of "(.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, and Figure 3 which graphically indicates parameter values varying).
Moriya further teaches that the processor of the electronic apparatus is configured to perform the bolded section below:
train the artificial intelligence model based on the plurality of parameter sets and the obtained driving result data and obtain a plurality of parameter values related to driving of the external electronic apparatus, by nature of the obtained driving result data being based on the plurality of parameter sets, as taught above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters sets of Moriya, as they are “information about the moving space” (See Kwak) and to perform simulation on the electronic apparatus (Server 400 of Kwak) as opposed to the external electronic apparatus (Mobile Robot 100 of Kwak) to increase the efficiency of the system as a whole (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning), as well as potentially substitute or augment the simulating functionality of Kwak with the of Moriya to create a more robust system. 
Examiner further notes that Kwak, in addition to the previously mentioned motivation to move functions between processors for the sake of overall system efficiency, also directly states the possibility of different combinations, substitutions, etc. of elements including processor configurations (See Paragraph 198 of Kwak, Although the present disclosure has been described based on the limited embodiments and drawings, various corrections and modifications from the above description can be made by one of ordinary skill in the art. For example, although the above-described techniques are performed in a different order from that of the above-described method, and/or the above-described components, such as system, structure, apparatus, and circuit, are coupled or combined in a different form from that of the above-described method, or replaced or substituted with other components or equivalents, proper results can be achieved”).
Regarding Claim 7, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1, 
Kwak further teaches:
46wherein the driving algorithm of the external electronic apparatus is configured to apply the sensing data obtained by the external electronic apparatus to drive the external electronic apparatus (See at least Figure 3), and the processor is configured to: control the communicator to transmit the plurality of obtained parameter values to the external electronic apparatus to update the plurality of parameter values of the driving algorithm (See at least Paragraph 60, “Also, the server 400 may create traveling information about moving space on which the mobile robot 100 moves, based on the received information about the moving space, and transmit the traveling information to the mobile robot 100”; Examiner notes that to update the plurality of parameter values of the driving algorithm is not a positively recited limitation, and instead reads as an intended use or purpose of the preceding limitation).
Regarding Claim 8, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1, 
Kwak further teaches:
wherein the processor is configured to: simulate driving of an object corresponding to the external electronic apparatus on the obtained map using a simulator stored in the memory and obtain the driving result data (See at least Paragraph 8, “Referring to FIG. 4, the mobile robot 100 may actually travel on moving space on which it will travel or simulate traveling on the moving space, and transmit the result of the actual traveling or the simulation traveling to the server 400, in operations S110, S120, and S130”, Paragraph 133, “The information about the moving space may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when the external robot travels on the moving space, as described above in operations S110 and S120. Also, the information about the moving space may include the result of traveling acquired when the external robot performs virtual simulation”).
Regarding Claim 9, Kwak teaches:
A method for controlling an electronic apparatus (Server 400), the method comprising: 
obtaining a map generated based on sensing data obtained by an external electronic apparatus (See at least Mobile Robot 100, Paragraph 53, “Also, the mobile robot 100 may perform localization of recognizing its own location through a sensor portion 130 (see FIG. 3) without acquiring advance information about a surrounding environment, and map-building of building a map from the information about the surrounding environment. That is, the mobile robot 100 may perform Visual Simultaneous Localization and Mapping (VSLAM)”, and Paragraph 106, “The server 400 may receive and store information about moving space from the mobile robot 100 and another external robot 100”); 
… training an artificial intelligence model based on … the obtained driving result data (See at least Paragraph 31, “The creating of the traveling information may include performing deep learning based on the information about the moving space to create the traveling information”, Paragraph 107, “Also, the server 400 may perform deep learning using at least one of the information about the moving space transmitted from the mobile robot 100 and the information about the moving space transmitted from the other external robot to create traveling information, and simultaneously perform deep learning based on simulation traveling information to create traveling information. The accuracy of deep learning may become higher as the amount of learning data increases”, and Paragraph 148, “The traveling information may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when an external robot travels on the moving space, and also include the result of traveling acquired when the external robot performs virtual simulation”) and obtaining a plurality of parameter values related to driving of the external electronic apparatus (See at least Paragraph 148, “The traveling information may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when an external robot travels on the moving space, and also include the result of traveling acquired when the external robot performs virtual simulation”); and transmitting the plurality of obtained parameter values to the external electronic apparatus (See at least Paragraph 60, “Also, the server 400 may create traveling information about moving space on which the mobile robot 100 moves, based on the received information about the moving space, and transmit the traveling information to the mobile robot 100”).
Kwak does not explicitly teach, but Moriya teaches that the processor of the electronic apparatus itself is configured for: 
simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter values and obtaining driving result data for the plurality of parameter values (See at least Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”),
Moriya further teaches that the processor of the electronic apparatus is configured to perform the bolded section below:
training an artificial intelligence model based on based on the plurality of parameter values and the obtained driving result data, by nature of the obtained driving result data being based on the plurality of parameter values, as taught above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters of Moriya, as they are “information about the moving space” (See Kwak) and to perform simulation on the electronic apparatus (Server 400 of Kwak) as opposed to the external electronic apparatus (Mobile Robot 100 of Kwak) to increase the efficiency of the system as a whole (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning), as well as potentially substitute or augment the simulating functionality of Kwak with the of Moriya to create a more robust system. 
Examiner further notes that Kwak, in addition to the previously mentioned motivation to move functions between processors for the sake of overall system efficiency, also directly states the possibility of different combinations, substitutions, etc. of elements including processor configurations (See Paragraph 198 of Kwak, Although the present disclosure has been described based on the limited embodiments and drawings, various corrections and modifications from the above description can be made by one of ordinary skill in the art. For example, although the above-described techniques are performed in a different order from that of the above-described method, and/or the above-described components, such as system, structure, apparatus, and circuit, are coupled or combined in a different form from that of the above-described method, or replaced or substituted with other components or equivalents, proper results can be achieved”).
Regarding Claim 10, the combination of Kwak and Moriya teaches:
The method of claim 9, 
Kwak further teaches:
wherein the sensing data obtained by the external electronic apparatus includes data obtained by the externa electronic apparatus based on running in a specific place (See at least Paragraph 4, “A mobile robot travels autonomously on a specific area without receiving a user's commands to perform a work instructed by the user”, and Paragraph 30, “The information about the moving space may be traveling-related information acquired when the external robot travels on the moving space”),
Kwak does not explicitly teach, but Moriya teaches:
and wherein the obtaining the map comprises: based on the sensing data being received from the external electronic apparatus, generating the map corresponding to the specific place based on the received sensing data (See paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle "phi" and a distance "d" ”, Paragraph 53, “The environmental map generating section (6000) is provided for generating environmental maps necessary for movements of the mobile robot (220). Although it is possible to create environmental maps automatically or semi-automatically by using sensing data measured through the sensor (210) (distance sensor) equipped on the mobile robot (220), the following describes a procedure for interactively creating environmental maps by actually measuring configurations of objects present in an environment”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the processor of the electronic apparatus to generating the map as opposed to the external electronic apparatus to increase the overall efficiency of the system (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning). Examiner notes that as currently recited specific place is being given minimal patentable weight, as any real place or even simulated place based on a real place would be a specific place under the broadest reasonable interpretation of the term in the art as understood by one of ordinary skill in the art.
Regarding Claim 11, the combination of Kwak and Moriya teaches:
The method of claim 9, 
Kwak further teaches:
wherein the obtaining driving result data comprises: based on information on the driving algorithm of the external electronic apparatus being received from the external electronic apparatus, identifying a plurality of parameters of the driving algorithm (See at least Paragraph 132, “Paragraph 132, “The server 400 may receive and store the result of the actual traveling or the simulation traveling transmitted from the mobile robot 100, that is, information about moving space, and then receive information about the moving space from an external robot, in operations S140 and S150”). 
Kwak does not explicitly teach, but Moriya teaches:
and simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter values of the plurality of identified parameters (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of " (.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, Paragraph 61, “Referring to FIG. 7, the predictive collision probability parameter calculating section (6008) includes a sensing simulator (120), a position-posture estimating simulator (124), a movement control data calculating simulator (128), a robot movement simulator (132), and a collision probability calculating section (140)”, and Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the simulating of Kwak with the explicit simulating based on information on the driving algorithm of Moriya to create a more refined simulation directed to the robot being simulated.
Regarding Claim 12, the combination of Kwak and Moriya teaches: 
The method of claim 9,
Kwak further teaches:
training the artificial intelligence model based on the plurality of parameter sets and the obtained driving result data and obtaining a plurality of parameter values related to driving of the external electronic apparatus (Paragraph 160, “In order to create traveling information through deep learning, it is necessary to acquire information about moving space. Accordingly, as shown in FIG. 8, the mobile robot 100 may create 2D image data with 1D distance sensor data”, and Paragraph 161, “That is, in order to create traveling information, input data may need to be designed. The speed, traveling direction, and distance sensor values of a mobile robot may be used as input data. Values measured by a distance sensor may be given as polar coordinates, that is, distance and direction values. The measured values may be input as 1D values to a network, or the measured values may be created as a 2D image and then input, as shown in FIG. 8”).
Kwak does not explicitly teach, but Moriya teaches:
wherein the obtaining driving result data comprises: simulating driving of the external electronic apparatus on the obtained map based on a plurality of parameter sets respectively including a plurality of parameter values, and obtaining driving result data for each parameter set (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of "(.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, Paragraph 61, “Referring to FIG. 7, the predictive collision probability parameter calculating section (6008) includes a sensing simulator (120), a position-posture estimating simulator (124), a movement control data calculating simulator (128), a robot movement simulator (132), and a collision probability calculating section (140)”, and Paragraph 62, “FIG. 1 shows the mutual relationships of respective members included in the respective members included in the predictive collision probability parameter calculation section (6008). The sensing simulator (120) is used to simulate sensing operations of the sensor (210) equipped on the actual mobile robot (220). As shown in FIG. 1, using virtual robot current position-posture parameters (134) (virtual mobile robot position-posture state), environmental maps (510), and robot composition information (138) as input data, the sensing simulator (120) outputs virtual sensor data (122). The virtual robot current position-posture parameters (134) indicate the current position-posture state of a virtual robot in virtual robot movement simulation which is performed in the computing system (6040) shown in FIG. 7. These parameters are calculated by the robot movement simulator (132) to be described later”). 
and
wherein the plurality of parameter sets include a first parameter set and a second parameter set wherein parameter values of at least one parameter are different (See at least Paragraph 38, “FIG. 3 shows an example of sensing data measured by using the distance sensor (210). Each sensing data is represented in a combination of an angle ".phi." and a distance "d" as a form of "(.phi..sub.0, d.sub.0), (.phi..sub.1, d.sub.1), . . . , (.phi..sub.i, d.sub.i)" and so forth. The subscript ".sub.i" of each variable denotes a data number; ".phi..sub.i" indicates an "i"th measurement direction, and "d.sub.i" indicates a distance to an object in a direction ".phi..sub.i". Since the distance sensor (210) is capable of measuring a distance in each of a total of 181 different directions over the azimuth angle range of -90.degree. to +90.degree. in increments of 1.degree. with respect to the front side thereof as mentioned above, distance measurement can be carried out at each of the following angles; ".phi..sub.0=-90.degree., .phi..sub.1=-89.degree., . . . , .phi..sub.1=+90.degree" ”, and Figure 3 which graphically indicates parameter values varying).
Moriya further teaches that the processor of the electronic apparatus is configured to perform the bolded section below:
training an artificial intelligence model based on based on the plurality of parameter sets and the obtained driving result data, by nature of the obtained driving result data being based on the plurality of parameter sets, as taught above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the parameters sets of Moriya, as they are “information about the moving space” (See Kwak) and to perform simulation on the electronic apparatus (Server 400 of Kwak) as opposed to the external electronic apparatus (Mobile Robot 100 of Kwak) to increase the efficiency of the system as a whole (See Paragraph 123 through 126 of Kwak directed to an example involving deep learning), as well as potentially substitute or augment the simulating functionality of Kwak with the of Moriya to create a more robust system. 
Examiner further notes that Kwak, in addition to the previously mentioned motivation to move functions between processors for the sake of overall system efficiency, also directly states the possibility of different combinations, substitutions, etc. of elements including processor configurations (See Paragraph 198 of Kwak, “Although the present disclosure has been described based on the limited embodiments and drawings, various corrections and modifications from the above description can be made by one of ordinary skill in the art. For example, although the above-described techniques are performed in a different order from that of the above-described method, and/or the above-described components, such as system, structure, apparatus, and circuit, are coupled or combined in a different form from that of the above-described method, or replaced or substituted with other components or equivalents, proper results can be achieved”).
Regarding Claim 15, the combination of Kwak and Moriya teaches: 
The method of claim 9, 
Kwak further teaches:
wherein the sensing data obtained by the external electronic apparatus is applied to the driving algorithm of the external electronic apparatus controlling the driving of the external electronic apparatus (See at least Figure 3), and wherein the transmitting comprises: transmitting the plurality of obtained parameter values to the external electronic apparatus to update the plurality of parameter values of the driving algorithm (See at least Paragraph 60, “Also, the server 400 may create traveling information about moving space on which the mobile robot 100 moves, based on the received information about the moving space, and transmit the traveling information to the mobile robot 100”; Examiner notes that to update the plurality of parameter values of the driving algorithm is not a positively recited limitation, and instead reads as an intended use or purpose of the preceding limitation).
Regarding Claim 16, the combination of Kwak and Moriya teaches: 
The method of claim 9, 
Kwak further teaches:
wherein the obtaining driving result data comprises: simulating driving of an object corresponding to the external electronic apparatus on the obtained map using a simulator stored in the electronic apparatus and obtaining the driving result data (See at least Paragraph 8, “Referring to FIG. 4, the mobile robot 100 may actually travel on moving space on which it will travel or simulate traveling on the moving space, and transmit the result of the actual traveling or the simulation traveling to the server 400, in operations S110, S120, and S130”, Paragraph 133, “The information about the moving space may include at least one of various information (for example, operation information of a sensor, traveling speed information, and traveling direction information) acquired when the external robot travels on the moving space, as described above in operations S110 and S120. Also, the information about the moving space may include the result of traveling acquired when the external robot performs virtual simulation”).
Claims 5 – 6 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Moriya, and further in view of Kim et. al (US-20210330163-A1).
Regarding Claim 5, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 4, 
Kwak further teaches:
wherein the artificial intelligence model includes a plurality of neural network layers (See at least Paragraph 163, “The DNN may be embodied as a deep neural network in which a plurality of hidden layers exist between an input layer and an output layer, as a convolutional neural network that forms a connection pattern between neurons similarly to an animal's visual cortex structure, or as a recurrent neural network that stacks neural networks every second according to time”, and Paragraph 167, “A plurality of masks 311 may be laid on individual parts of the input image 301, and a sum of results calculated when the masks 311 move may be extracted. Accordingly, at least one image may be extracted to induce robust characteristics (adaptive to changes in environment, such as distortion or deformation”), and weights included in each of the plurality of neural network layers (See at least Paragraph 0165, “The convolution means image filtering, and uses a mask 311 having weights”, Paragraph 166, “Referring to FIG. 9, first convolution 310 may lay the mask 311 on an input image 301, then multiply pixel values of the input image 301 by the weights of the mask 311, and calculate the resultant sums as pixel values of an output image 312”, and Paragraph 167, “A plurality of masks 311 may be laid on individual parts of the input image 301, and a sum of results calculated when the masks 311 move may be extracted”)
and the processor is configured to: obtain a plurality of parameters related to driving of the external electronic apparatus from an input layer among the plurality of neural network layers based on the weights (See at least Paragraph 161, “That is, in order to create traveling information, input data may need to be designed. The speed, traveling direction, and distance sensor values of a mobile robot may be used as input data. Values measured by a distance sensor may be given as polar coordinates, that is, distance and direction values. The measured values may be input as 1D values to a network, or the measured values may be created as a 2D image and then input, as shown in FIG. 8”, Paragraph 162, “FIG. 9 is a view for describing a DNN algorithm for deep learning”, Paragraph 163, “The DNN may be embodied as a deep neural network in which a plurality of hidden layers exist between an input layer and an output layer, as a convolutional neural network that forms a connection pattern between neurons similarly to an animal's visual cortex structure, or as a recurrent neural network that stacks neural networks every second according to time”, Paragraph 164, “More specifically, the CNN is to repeat convolution and sub-sampling to reduce and distort an amount of data, thereby classifying neural networks. That is, the CNN outputs the results of classification through feature extraction and classification, and is mainly used to analyze images”, Paragraph 165, “The convolution means image filtering, and uses a mask 311 having weights”, Paragraph 166, “Referring to FIG. 9, first convolution 310 may lay the mask 311 on an input image 301, then multiply pixel values of the input image 301 by the weights of the mask 311, and calculate the resultant sums as pixel values of an output image 312”, Paragraph 167, “A plurality of masks 311 may be laid on individual parts of the input image 301, and a sum of results calculated when the masks 311 move may be extracted. Accordingly, at least one image may be extracted to induce robust characteristics (adaptive to changes in environment, such as distortion or deformation)”, and Figure 9).
Kwak and Moriya do not explicitly teach, but Kim teaches:
and weights included in each of the plurality of neural network layers are configured to be trained (See at least Paragraph 47, “The ANN may be generally defined by the following factors: (1) a connection pattern between neurons of a different layer; (2) a learning process of updating a weight of a connection; and (3) an activation function for generating an output value from a weighted sum of inputs received from a previous layer”, and Paragraph 91, “For example, the hyperparameter may include an initial weight value between the nodes, an initial bias between the nodes, a mini-batch size, the number of learning repetition, a learning rate, and the like. Also, the model parameter may include a weight between the nods, a bias between the nodes, and the like”) based on the plurality of parameter sets and driving result data obtained for each of the plurality of parameter sets (See at least Paragraph 155, “The input unit 220 may acquire training data for the model learning and input data for acquiring an output by using the trained model”, and Paragraph 156, “The input unit 220 may acquire input data that is not processed. In this case, the processor 130 may preprocess the acquired data to generate training data that is capable of being inputted into the model learning or preprocessed input data”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weights of Kwak with training as discussed in Kim based on the plurality of parameter sets and driving result data to train the neural network using data appropriate to the robot application.
Regarding Claim 6, the combination of Kwak and Moriya teaches: 
The electronic apparatus of claim 1, 
Kwak and Moriya do not explicitly teach, but Kim teaches:
wherein the driving result data includes at least one of a size of an area that an object corresponding to the external electronic apparatus ran per unit time on the obtained map, a size of an area that the object corresponding to the external electronic apparatus repeatedly ran on the obtained map, or a time taken for the object corresponding to the external electronic apparatus to run an area of a predetermined size on the obtained map (See at least Paragraph 144, “The suction unit 70 may further include a filter (not shown) that collects foreign matters from the suctioned airflow, and a foreign matter receiver (not shown) in which foreign matters collected by the filter are accumulated”, Paragraph 179, “The cleaning unit may mean a unit obtained by dividing a cleaning space, and the size thereof may be a preset default value. For example, the cleaning unit may have a size of 5 cm×5 cm”, Paragraph 222, “Specifically, FIG. 6 shows the required cleaning time for each cleaning unit, which is collected, together with the SLAM map”, Paragraph 223, “The cleaning log may include the required cleaning time for each cleaning unit, and the required cleaning time for each cleaning unit may be recorded together with the coordinates of the SLAM map of the cleaning space. For example, the cleaning log may include information on the required cleaning time in the form of (coordinates, required cleaning time)”, and Paragraph 240, “FIG. 10 is a flowchart illustrating an example of a step (S503) of dividing a cleaning space illustrated in FIG. 5 into a plurality of cleaning areas”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the driving data of Kwak to include the information found in Kim to provide information pertinent to area based tasks performed by an external electronic apparatus.
Regarding Claim 13, the combination of Kwak and Moriya teaches: 
The method of claim 12, 
Kwak further teaches:
wherein the artificial intelligence model includes a plurality of neural network layers (See at least Paragraph 163, “The DNN may be embodied as a deep neural network in which a plurality of hidden layers exist between an input layer and an output layer, as a convolutional neural network that forms a connection pattern between neurons similarly to an animal's visual cortex structure, or as a recurrent neural network that stacks neural networks every second according to time”, and Paragraph 167, “A plurality of masks 311 may be laid on individual parts of the input image 301, and a sum of results calculated when the masks 311 move may be extracted. Accordingly, at least one image may be extracted to induce robust characteristics (adaptive to changes in environment, such as distortion or deformation”), and in the plurality of neural network layers, weights included in each of the plurality of neural network layers (See at least Paragraph 0165, “The convolution means image filtering, and uses a mask 311 having weights”, Paragraph 166, “Referring to FIG. 9, first convolution 310 may lay the mask 311 on an input image 301, then multiply pixel values of the input image 301 by the weights of the mask 311, and calculate the resultant sums as pixel values of an output image 312”, and Paragraph 167, “A plurality of masks 311 may be laid on individual parts of the input image 301, and a sum of results calculated when the masks 311 move may be extracted”) …, and wherein the obtaining the plurality of parameter values comprises: obtaining a plurality of parameter values related to driving of the external electronic apparatus from an input layer among the plurality of neural network layers based on the weights.
Kwak and Moriya do not explicitly teach, but Kim teaches:
weights included in each of the plurality of neural network layers are trained (See at least Paragraph 47, “The ANN may be generally defined by the following factors: (1) a connection pattern between neurons of a different layer; (2) a learning process of updating a weight of a connection; and (3) an activation function for generating an output value from a weighted sum of inputs received from a previous layer”, and Paragraph 91, “For example, the hyperparameter may include an initial weight value between the nodes, an initial bias between the nodes, a mini-batch size, the number of learning repetition, a learning rate, and the like. Also, the model parameter may include a weight between the nods, a bias between the nodes, and the like”) based on the plurality of parameter sets and driving result data obtained for each of the plurality of parameter sets (See at least Paragraph 155, “The input unit 220 may acquire training data for the model learning and input data for acquiring an output by using the trained model”, and Paragraph 156, “The input unit 220 may acquire input data that is not processed. In this case, the processor 130 may preprocess the acquired data to generate training data that is capable of being inputted into the model learning or preprocessed input data”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weights of Kwak with training as discussed in Kim based on the plurality of parameter sets and driving result data to train the neural network using data appropriate to the robot application.
Regarding Claim 14, the combination of Kwak and Moriya teaches: 
The method of claim 9, 
Kwak and Moriya do not explicitly teach, but Kim teaches:
wherein the driving result data includes at least one of a size of an area that an object corresponding to the external electronic apparatus ran per unit time on the obtained map, a size of an area that the object corresponding to the external electronic apparatus repeatedly ran on the obtained map, or a time taken for the object corresponding to the external electronic apparatus to run an area of a predetermined size on the obtained map (See at least Paragraph 144, “The suction unit 70 may further include a filter (not shown) that collects foreign matters from the suctioned airflow, and a foreign matter receiver (not shown) in which foreign matters collected by the filter are accumulated”, Paragraph 179, “The cleaning unit may mean a unit obtained by dividing a cleaning space, and the size thereof may be a preset default value. For example, the cleaning unit may have a size of 5 cm×5 cm”, Paragraph 222, “Specifically, FIG. 6 shows the required cleaning time for each cleaning unit, which is collected, together with the SLAM map”, Paragraph 223, “The cleaning log may include the required cleaning time for each cleaning unit, and the required cleaning time for each cleaning unit may be recorded together with the coordinates of the SLAM map of the cleaning space. For example, the cleaning log may include information on the required cleaning time in the form of (coordinates, required cleaning time)”, and Paragraph 240, “FIG. 10 is a flowchart illustrating an example of a step (S503) of dividing a cleaning space illustrated in FIG. 5 into a plurality of cleaning areas”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the driving data of Kwak to include the information found in Kim to provide information pertinent to area based tasks performed by an external electronic apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664